Citation Nr: 0318020	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired nicotine 
dependence, with secondary bronchitis and pneumonia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
REMAND

The veteran had active military service from January 1962 to 
January 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision.  The Board remanded 
the veteran's claim in November 2000 for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)) and in September 
2002 for a hearing, which was conducted in February 2003.

A report of contact for a September 1995 telephone call from 
the veteran to the Board indicates that the veteran reported 
that pulmonary function test results that he had submitted 
had been originally prepared for the Social Security 
Administration (SSA), apparently in connection with a claim 
for SSA benefits.  No attempt has ever been made to obtain 
records from the SSA (such as the administrative decision(s), 
examination report(s) and any other underlying medical 
records).  A remand is required because the possibility that 
the SSA records could contain evidence relevant to the 
veteran's claim (including medical opinions as to the 
etiology of his respiratory symptoms) cannot be foreclosed 
absent a review of those records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-188 (2002); see also 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Request, from the SSA, administrative 
decision(s),  examination report(s) and 
other underlying medical records relied 
upon in determining whether the veteran 
was entitled to Social Security benefits, 
as well as any records of subsequent 
reassessment.  Once obtained, all 
documents must be permanently associated 
with the claims folder.

2.  Ensure that legible copies of the 
veteran's complete clinical records 
relating to VA treatment for nicotine 
dependence and/or respiratory symptoms 
are associated with the claims folder.

3.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence 
(including all documents associated with 
the claims file since the March 2003 
supplemental statement of the case) and 
discussion of all pertinent regulations.  
Allow an appropriate period of time for 
response

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

